13-3178-ag
     Ramnarine v. Holder
                                                                                                   BIA
                                                                                            Vomacka, IJ
                                                                                           A087 646 779

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
     PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   17th day of October, two thousand fourteen.
 4
 5   PRESENT:
 6
 7           ROBERT D. SACK,
 8           DEBRA ANN LIVINGSTON,
 9           RAYMOND J. LOHIER, JR.,
10
11                           Circuit Judges.
12   ______________________________________________
13
14   CHANDRA DEVI RAMNARINE,
15
16                                 Petitioner,
17
18                   -v.-                                               No. 13-3178-ag
19
20   ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL,
21
22                           Respondent.
23   __________________________________________
24
25                                        AMY NUSSBAUM GELL, Gell & Gell, New York, NY, for
26                                        Petitioner.
27


                                                     1
 1                                          SURELL BRADY, Trial Attorney (STUART F. DELERY,
 2                                          Assistant Attorney General, Civil Division, CINDY FERRIER,
 3                                          Assistant Director, on the brief), Office of Immigration
 4                                          Litigation, United States Department of Justice, Washington,
 5                                          D.C., for Respondent.
 6
 7
 8          UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

 9   Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

10   petition for review is DISMISSED for lack of jurisdiction.

11          Petitioner Chandra Devi Ramnarine, a native and citizen of Guyana, seeks review of a July

12   30, 2013 order of the BIA, affirming the November 14, 2011 decision of an Immigration Judge

13   (“IJ”), which denied her motion to continue and her application for cancellation of removal. In re

14   Chandra Devi Ramnarine, No. A087 646 779 (B.I.A. July 30, 2013), aff’g No. A087 646 779

15   (Immig. Ct. N.Y. City Nov. 14, 2011). Under the circumstances of this case, where the BIA “adopts

16   the decision of the IJ and merely supplements the IJ’s decision,” we review the IJ’s decision as

17   supplemented by the BIA. Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). We assume

18   the parties’ familiarity with the underlying facts, the procedural history, and the issues for review.

19          We lack jurisdiction to consider Ramnarine’s challenge to the denial of her motion for a

20   continuance because she has failed to exhaust her administrative remedies.             See 8 U.S.C.

21   § 1252(d)(1). As the BIA observed, Ramnarine did not challenge the denial of the continuance on

22   appeal or explain her failure to notify the IJ that her daughter, Marissa, had become a lawful

23   permanent resident in the United States. Failure to “make any argument” in support of a

24   continuance “or to identify, even by implication, any error in the IJ’s ruling” bars our consideration

25   of the request for relief. Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

26


                                                       2
 1          We also lack jurisdiction to review the agency’s denial of Ramnarine’s application for

 2   cancellation of removal. Section 1229b(b)(1) of Title 8 grants the Attorney General discretionary

 3   authority to cancel removal of an alien who (1) “has been physically present in the United States for

 4   a continuous period of not less than 10 years immediately preceding the date of such application,”

 5   (2) “has been a person of good moral character during such period,” (3) has not been convicted of

 6   an enumerated criminal offense, and (4) “establishes that removal would result in exceptional and

 7   extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United

 8   States or an alien lawfully admitted for permanent residence.” Id. § 1229b(b)(1)(A)-(D); Sumbundu

 9   v. Holder, 602 F.3d 47, 49-50 (2d Cir. 2010). The BIA affirmed the IJ’s decision to deny

10   Ramnarine’s application for cancellation of removal after deciding that she had failed to establish

11   that removal would result in an “exceptional and extremely unusual hardship” to a family member.

12   C.A.R. 3-5. Since this is a discretionary decision, this Court’s jurisdiction to review the agency’s

13   determination is limited to entertaining “constitutional claims or questions of law.” 8 U.S.C.

14   § 1252(a)(2)(B), (D); Barco-Sandoval v. Gonzales, 516 F.3d 35, 38-40 (2d Cir. 2008).

15          Ramnarine’s arguments that the agency applied an incorrect legal standard and failed to

16   consider or seriously mischaracterized evidence do not raise a “colorable question of law that we

17   have jurisdiction to review.” Barco-Sandoval, 516 F.3d at 40 (internal quotation marks omitted).

18   Because showing an “exceptional and extremely unusual hardship” is a prerequisite to cancellation,

19   the BIA was not required to consider alternative bases for denial. INS v. Bagamasbad, 429 U.S. 24,

20   25 (1976). On the hardship issue, the IJ and BIA did not overlook or seriously mischaracterize the

21   evidence. See Mendez v. Holder, 566 F.3d 316, 322-23 (2d Cir. 2009) (per curiam). Contrary to

22   Ramnarine’s arguments, the agency fully considered the evidence about the alleged hardship for


                                                      3
 1   each of her children. For Marissa, the agency assumed that she was a “qualifying relative,” but

 2   determined that the lack of documentation about her alleged medical problems and her extended stay

 3   in Guyana meant that there was no basis for finding that she faced an exceptional hardship. C.A.R.

 4   3-4 (BIA decision); C.A.R. 32, 41 (IJ decision). The agency also considered all of the evidence in

 5   the record about Rachel’s “reactive airway disease” and her use of a nebulizer, ultimately deciding

 6   that the lack of a prognosis or detailed information about her condition prevented a hardship finding.

 7   C.A.R. 4 (BIA decision); C.A.R. 36-37 (IJ decision). Both of these hardship decisions involved

 8   direct discussion about the conditions in Guyana. C.A.R. 36-40. Ramnarine’s remaining argument

 9   that the agency applied an incorrect legal standard to determine hardship merely takes issue with the

10   agency’s weighing of the evidence. Review of that discretionary determination is beyond the scope

11   of our jurisdiction.

12           We have reviewed the petitioner’s remaining arguments and find them to be without merit.

13   For the foregoing reasons, the petition for review is DISMISSED.

14                                                         FOR THE COURT:
15                                                         Catherine O’Hagan Wolfe, Clerk
16

17




                                                       4